Title: Invoice from Thomas Knox, 28 September 1757
From: Knox, Thomas
To: Washington, George

 

Bristol 28th Septr 1757

Invoice of Sundries Shipd by Thomas Knox on the Recovery John Collihall Master for Virginia on Acct & risque of Mr George Washington there viz.

               
                  1 Crate qty
                  . 1.  
               
               
                  6 dozn finest white Stone plates
                  1. 4.  
               
               
                  1 dozn Ditto Dishes 6 Sizes (½ ovall)
                  .18.  
               
               
                  4 dozn Pattipans 4 sizes
                  . 5. 4
               
               
                  6 Quart Mugs
                  . 2.  
               
               
                  6 point Ditto
                  . 1.  
               
               
                  6 Teapots
                  . 1.  
               
               
                  6 Slop Basons
                  . 1.  
               
               
                  12 Smaller ditto
                  . 1.  
               
               
                  12 Butter dishes
                  . 1.  
               
               
                  12 Mustard Pots
                  . 1.  
               
               
                  Cask and Scale Board
                  . 1. 8
               
               
                  4 Gloucester Cheeses Wt 0.2.3. a 26/
                  .13. 8
               
               
                  1 Cask qty 11 dozn 1 bottle Beer a 5/
                  2.15. 5
               
               
                  1 Truss qty 326 Ells bt hempen Oznabrigs a 8⅛
                  11. 0. 8¾
               
               
                  9 Ells Rolls Wrapper 4½
                  . 3. 4½
               
               
                  1 Cask qty 53 lb. Twine for a Sein Nett a 12d.
                  2.13.  
               
               
                  A sett of Ropes wt 32½ lb. a 6d.
                  .16. 3
               
               
                  Making
                  1. 2.11
               
               
                  Cask
                  . 2. 6
               
               
                  1 Bde qty 4 ps. Cotton 270 for 257½ yds a 14d.
                  15. 0. 5
               
               
                  24 Forr. Rugs a 3/
                  3.12.  
               
               
                  ½ dozn brown thread No. 4
                  . 8. 9
               
               
                  
                     
                        
                          1 lb. whited brown ditto
                          5
                        
                        
                           1 lb. ditto
                           6     
                        
                        
                           1 lb. ditto
                           7
                        
                     
                  
                  . 2. 6
               
               
                  . 3.  
               
               
                  . 3. 6
               
               
                  1 Box qty 1 dozn felt Hatts
                  .14.  
               
               
                  1 dozn ditto
                  .12.  
               
               
                  Box
                  . 2.  
               
               
                  Freight 5 prCt
                  2. 3. 3
               
               
                  Entry City dues and Fees
                  . 7.10
               
               
                  Packers note
                  .10.  
               
               
                  Halling
                  . 2. 8
               
               
               
                  Shipping
                  . 1. 4
               
               
                  Bills Lading
                  . 1. 6
               
               
                  primage pd the Captn as Customy
                  . 9.  
               
               
                  Insurd £50 at 15G prCt policy 2/9
                  8. 0. 3
               
               
                  
                  54.19.10
               
               
                  Commissn 2½ prCt
                  1. 7. 5
               
               
                  
                  £56. 7. 3
               
            
EE  Thomas Knox
